Lauer, J.
Defendant herein seeks judgment on the pleadings. Paragraph first of the complaint sets forth: “ the defendant engaged the plaintiff to act as her personal representative and manager in connection with certain negotiations for the engagement of the personal services of the defendant as an actress in a theatrical production entitled ‘ Ziegfeld Pollies.’ ” It appears from this language that the plaintiff herein was engaged not as a general manager who might incidentally secure employment for the person he represented, but rather that he was engaged for the specific purpose of obtaining employment for the defendant. It, therefore, is necessary, in order for the plaintiff to succeed, that he set forth his compliance with section 172 of the General Business Law in the complaint, which he has failed to do. The plaintiff has not cured the defect in his complaint by amplifying his duties through his bill of particulars. (Peterson v. Eighmie, 175 App. Div. 113.) The complaint will, therefore, be dismissed, with leave to the plaintiff to serve an amended complaint within ten days after service of a copy of this order, with notice of entry thereof and upon payment of ten dollars costs. Settle order.